


Exhibit 10.39

 

KEMET CORPORATION

 

FORM OF LONG-TERM INCENTIVE PLAN

 

AWARD AGREEMENT

 

Dated                 , 20    

 

<Employee Name>

 

Dear <Employee>:

 

KEMET Corporation (the “Company”) is pleased to advise you that, pursuant to the
Company’s 2011 Omnibus Stock and Incentive Plan (the “Plan”), the Company’s
Compensation Committee (the “Committee”) has granted to you this award under the
FY20    /FY20     Long-Term Incentive Plan (the “LTIP Award”).         percent
(   %) of the value of the LTIP Award is provided by a performance-based
Performance Award which, if certain performance measures are met and other
conditions satisfied, will provide you with a combination of cash and Restricted
Stock Units of the Company.  __ percent (   %) of the value of the LTIP Award is
provided by a time-based Restricted Stock Unit Award, by which, upon the vesting
and settlement of the underlying Restricted Stock Units, you shall be issued
Restricted Stock of the Company.  An illustration of your LTIP Award payouts in
the event that the Company meets its performance targets is set forth in Annex
A.

 

The LTIP Award is intended to conform in all respects with, and is subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference).  Certain capitalized terms used herein are defined in the Plan. 
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.

 

The terms of the LTIP Award may be amended from time to time by the Committee in
its discretion in any manner that it deems appropriate; provided that, except as
otherwise provided below, no such amendment shall adversely affect in a material
manner any of your rights under the LTIP Award without your written consent.

 

I.  Performance Award

 

1.  Grant.  Subject to the terms and conditions set forth herein and in the
Plan, the Company hereby grants to you a Performance Award to provide you with
the amount set forth in Section I.2 below upon the occurrence of the Company
meeting the performance targets set forth in Annex B attached hereto.

 

2.  Amount and Timing.  The Performance Award shall be paid as follows:       
percent (   %) in the form of performance-based restricted stock units (“PSUs”)
and fifty percent (50%) in cash.         percent (   %) of the PSUs (i.e.,    %
of the value of the Performance Award) will vest at the end of the performance
period and the remaining        percent (   %) of the PSUs will vest

 

--------------------------------------------------------------------------------


 

one year following the end of the performance period.  The entire cash award
will be paid at the end of the performance period.

 

Amount of Performance Award:

 

 

 

 

 

 

 

   % of Target

 

$ <amount>

 

 

 

 

 

    % of Target

 

$ <amount>

 

 

 

 

 

    % of Target

 

$ <amount>

 

 

 

 

 

Date of Grant

 

              , 20   

 

 

 

 

 

Measurement Date

 

March 31, 20   

 

 

3.  Additional Performance Shares.  At any time on or after the date hereof and
prior to the Measurement Date, the Committee may, but shall not be required to,
substitute Performance Shares (such as additional PSUs) for up to     % of the
cash portion of the Performance Award that may be earned hereunder.  Any such
determination will be subject to the sole discretion of the Committee, and
communicated to you by any manner deemed appropriate by the Committee.  In the
event of any such substitution, the Committee shall value any such replacement
Performance Shares at a price per share equal to the closing price of the Common
Stock for the trading market on                      , 20   , the date of the
grant of the Performance Award.  Any such decision by the Committee shall also
be subject to the Company having available authorized but unissued Performance
Shares to satisfy such Performance Award.

 

4.  Exercisability/Vesting and Expiration.

 

(a).  Normal Vesting.  The Performance Award granted hereunder may be exercised
only to the extent it has become vested.               percent (    %) of the
cash component of the Performance Award, along with        percent (   %) of the
PSUs, shall vest on the date of the first quarterly Board meeting following the
Measurement Date set forth in Section I.2 above, if and only if the Company has
attained the performance goals set forth in Annex B attached hereto.  Subject to
attainment of the performance goals, the remaining        percent (   %) of the
PSUs will vest one year after the first quarterly Board meeting following the
Measurement Date.

 

(b)  Effect on Vesting and Expiration of Employment Termination. 
Notwithstanding paragraph I.4(a) above, if your employment with the Company
terminates prior to a component of the Performance Award becoming vested for any
reason, you shall not be entitled to any right to receive such component of the
Performance Award.  There is no pro-rata vesting of a Performance Award.

 

(c)  Change in Control.  Notwithstanding the foregoing paragraph I.4(b), if
there is a Change in Control prior to the Measurement Date, then the Performance
Award shall become vested and payable, but only on a pro-rata basis in an
overall amount that takes into account the time of the Change in Control as
compared to the Grant Date and the Measurement Date, and only if the Company has
attained the performance targets at the time of the Change in Control
(determined on the basis of actual results over the time elapsed from the Grant
Date).

 

2

--------------------------------------------------------------------------------


 

5.     Payment and Issuance.  Payment of the cash component of the Performance
Award and issuance of the PSUs pursuant to the Performance Award will be made
following the Company’s final determination of its FY    financial results and
the Committee’s approval of Performance Award payouts under the FY   /FY   
LTIP.  PSUs will not be exercised for a fraction of a PSU, and components of the
Performance Award will be rounded up or down to the nearest whole dollar or
whole share, as applicable.  The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of any component of the Performance Award.  Issuance of the PSUs is
subject to execution by you and the Company of a Restricted Stock Unit Grant
Agreement concerning such PSUs, which shall detail the number of PSUs issued to
you and shall include equivalent provisions to those set forth in Sections II.3
— 21 below.

 

II.  Restricted Stock Unit (RSU) Award and Agreement (time-based vesting).

 

1.  Grant.  Subject to the terms and conditions set forth herein, the Company
hereby grants to you the Restricted Stock Units.  The Restricted Stock Units
shall vest and become non-forfeitable in accordance with Section II.2 below.

 

2.  Amount and Timing.  The Restricted Stock Units shall vest and become
non-forfeitable in the amounts and on the dates indicated by the Vesting Dates
of Restricted Stock Units set forth below:

 

 

 

Vesting Date

 

Number of Time-Based
RSU’s Vesting

 

 

 

 

/20   

 

<amount>

 

 

 

 

/20   

 

<amount>

 

 

 

 

/20   

 

<amount>

 

 

Total Number of Time-Based RSUs Granted

 

<amount>

 

 

You must be employed by the Company as of the date of vesting and must have been
continuously employed by the Company from the date of this grant through the
vesting date for the Restricted Stock Units to vest.  Notwithstanding the
foregoing, if you cease to be an employee of the Company due to Cause (as
defined in the Plan), then all of the Restricted Stock (received from vested and
settled Restricted Stock Units) not yet sold by you or your permitted transferor
shall be forfeited immediately upon such cessation.

 

3.     Settlement.  No shares of Restricted Stock will be issued before the
Restricted Stock Units vest in accordance with Section II(2) above.  Within
        (   ) days after the date on which the Restricted Stock Units vest, the
Company will issue to you or your legal guardian or representative (if
applicable) one share of Restricted Stock for each vested Restricted Stock
Unit.  The issuance of shares of Restricted Stock may be in certificated form or
in book entry form, in the Company’s sole discretion, in either case without
restrictive legend or notation (except to the extent

 

3

--------------------------------------------------------------------------------


 

necessary or appropriate under applicable securities laws).  The Restricted
Stock Units shall not be settled in cash.

 

4.     Payment and Withholding of Taxes.

 

(a)       Participant Election. You are responsible for the payment of all taxes
on the LTIP Award.  You may elect to have the Company withhold Restricted Stock
acquired upon the vesting and settlement of the Restricted Stock Units to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with vesting and settlement.  Such election must be made on
or before the date the amount of tax to be withheld is determined.  Once made,
the election shall be irrevocable.  The fair market value of the Restricted
Stock to be withheld or delivered will be the Fair Market Value as of the date
the amount of tax to be withheld is determined.

 

(b)       Company Requirement.  The Company, to the extent permitted or required
by law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of any component of the LTIP Award under this Agreement.  You shall
have full responsibility, and, subject to Section II.4(a), the Company shall
have no responsibility (except as may be imposed by applicable law), for
satisfying any liability for any federal, state or local income or other taxes
required by law to be paid with respect to the Restricted Stock Units, including
upon the receipt, vesting or settlement of the Restricted Stock Units.  You
should seek your own tax counsel regarding the taxation of the Restricted Stock
Units.  Subject to Section II.4(a), the Company, to the extent permitted or
required by law, shall have the right to deduct from any payment of any kind
otherwise due to you, an amount equal to any federal, state or local taxes of
any kind required by law to be withheld with respect to the delivery of shares
of Restricted Stock after settlement of the Restricted Stock Units awarded under
this Agreement.

 

5.     Transfer of Units Award.  Neither this Units Award nor your rights under
such award are assignable or transferable except by will or the laws of descent
and distribution, or with the Committee’s consent in accordance with
Section 12.3 of the Plan.

 

6.     Restrictions on Sale.  Notwithstanding anything else contained in this
Agreement or the Plan, you agree not to sell, transfer, assign or otherwise
dispose of any Restricted Stock issued from Unit Awards hereunder, and agree to
place the same restrictions on any permitted transferee hereunder, until such
time as the Company has determined, in its sole discretion and by written notice
to you, that you have attained the targeted minimum ownership interest under
Company equity ownership guidelines applicable to you, and only to the extent
that such disposition does not cause you to fail to continue to comply with such
ownership guidelines, unless the prior sale is approved in advance by the
Committee; provided, however, that you may make such sales, otherwise in
accordance with applicable law, in order to pay any income tax obligation you
incur as a result of the settlement of the Restricted Stock Units hereunder. 
Upon written notice from the Company confirming that you are in compliance with
the Company’s equity ownership guidelines, subject to Section II.10 below, you
may dispose of your Restricted Stock issued from Unit Awards hereunder in excess
of targeted minimum ownership requirements if they have vested in accordance

 

4

--------------------------------------------------------------------------------


 

with applicable law; provided, that there shall be no such limitation in the
event of a Change in Control.

 

7.     Rights as a Stockholder.  You shall have no voting or other rights as a
stockholder of the Company until certificates are issued or a book entry
representing such shares has been made and such shares have been deposited with
the appropriate registered book entry custodian.

 

8.     Change in Capitalization.  In the event of a dividend or distribution
paid in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Company as described in Section 12.2 of the Plan that
occurs prior to settlement, appropriate adjustment shall be made to the
Restricted Stock Units so that they represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than cash dividends) to which you would be entitled if you had
owned, at the time of such change in capital structure, the shares of Restricted
Stock issuable upon settlement of the Restricted Stock Units.

 

9.     Limitation on Obligations.  Except as provided in Section II.8 above, the
Company’s obligation with respect to the Restricted Stock Units is limited
solely to the delivery to you of shares of Restricted Stock upon settlement, and
in no way shall the Company become obligated to pay cash or other assets in
respect of such obligation.  In addition, the Company shall not be liable to you
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.

 

10.   Securities Laws and Trading Policy.  Upon the vesting or settlement of any
Restricted Stock Units, the Company may require you to make or enter into such
written representations, warranties and agreements as the Compensation Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.  The granting of the Restricted Stock Units shall be
subject to all applicable laws, rules and regulations and to such approvals of
any governmental agencies as may be required.  You agree to comply with all
applicable requirements of the Company’s Statement of Policy to Directors,
Officers and Key Employees Concerning Securities Trading and Disclosure of
Confidential Information.

 

11.     Conformity with Plan.  The grant of Restricted Stock Units is intended
to conform in all respects with, and is subject to all applicable provisions of,
the Plan.  Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan.  By executing and returning the
enclosed copy of this Agreement, you acknowledge your receipt of this Agreement
and the Plan and agree to be bound by all of the terms of this Agreement and the
Plan.

 

12.     Rights of Participants.  Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or its stockholders to terminate
your duties as an employee at any time (with or without Cause), nor confer upon
you any right to continue as an employee of the Company for any period of time,
or to continue your present (or any other) rate of compensation.  Any such
termination prior to the vesting of the Restricted Stock Units shall result in
the forfeiture of such Restricted Stock Units.

 

13.     Remedies.  The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor.  The parties hereto acknowledge and agree that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto may, in its sole discretion, apply to any court of law or

 

5

--------------------------------------------------------------------------------

 

 

equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

 

14.             Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

 

15.             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

16.             Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same Agreement.

 

17.             Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

18.             Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

 

19.             409A.  Notwithstanding anything in this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with your termination
of service (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) you are a “specified employee” within the meaning of
Section 409A at the time of such Termination of Service, and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to you on or within the ____
(__) month period following your termination of service, then the payment of
such accelerated Restricted Stock Units will not be made until the date ____
(__) months and one (1) day following the date of your termination of service,
unless you die following your termination of service, in which case, the
Restricted Stock Units will be paid in Restricted Stock as soon as practicable
following your death. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Agreement or Restricted Stock issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time

 

20.             Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have

 

6

--------------------------------------------------------------------------------


 

been given when delivered personally or mailed by certified or registered mail,
return receipt requested and postage prepaid, to the recipient.  Such notices,
demands and other communications shall be sent to you at the address appearing
on the signature page to this Agreement and to the Company at KEMET Corporation,
101 NE 3rd Avenue #1700, Fort Lauderdale, FL 33301, Attn: Richard Vosburgh,
Senior Vice President and Chief Human Resources Officer, or to such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party.

 

21.             Entire Agreement.  This Agreement and the terms of the Plan
constitute the entire understanding between you and the Company, and supersede
all other agreements, whether written or oral, with respect to your acquisition
of the Restricted Stock Units.

 

*                                        
*                                        
*                                        
*                                         *

 

7

--------------------------------------------------------------------------------


 

Signature Page to Long-Term Incentive Plan

Award Agreement

 

To confirm your understanding and acceptance of your rights and obligations, and
all other terms, under this Agreement, please sign and date in the space below
and scan/email the complete Agreement to Jeremy Sochol, Senior Director, Global
Talent and Total Rewards at jeremysochol@kemet.com.

 

 

Very truly yours,

 

 

 

 

 

KEMET Corporation

 

 

 

 

 

By:

 

 

Name:

Richard M. Vosburgh

 

Title:

Sr. Vice President & Chief Human Resources Officer

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

Dated as of:

 

 

 

 

 

 

 

<Employee Name>

 

8

--------------------------------------------------------------------------------


 

ANNEX A

 

ILLUSTRATION OF LTIP AWARD IF KEMET ACHIEVES TARGET LEVEL PERFORMANCE

 

The illustration below is based on the following inputs:

 

<Employee Name>

 

            , 20__ Salary in USD and Home Currency (where applicable)

 

$<amount>

LTIP Percentage at Target

 

%

Total LTIP Opportunity at Target

 

$<amount>

KEMET Stock Price at Grant:

 

$     .

 

Type of Award

 

Value of Award at
Target

 

 

 

May 20__ (end of
performance cycle)

 

May 20__

Performance Award in USD comprises __% of the eligible LTIP

 

$  <amount>

 

 

 

 

 

 

Cash in home currency

 

 

 

 

 

$<amount>

 

 

Number of PSUs

 

 

 

 

 

<amount>

 

<amount>

 

 

 

 

 

 

 

 

 

Time-Based RSU in USD comprises __% of the eligible LTIP

 

$  <amount>

 

 

 

 

 

 

Vesting Date

 

 

 

/20__

 

/20__

 

/20__

Number of RSU’s Vesting

 

 

 

<amount>

 

<amount>

 

<amount>

 

1)             LTIP value is based on Close of KEMET stock price of
              , 20__

2)             LTIP target is calculated using USD.

a.              Currencies are converted to USD as of June 30, 20__ currency
exchange rate

b.              Cash awards are paid in home currency using the exchange rate
applicable for                20__

 

9

--------------------------------------------------------------------------------


 

ANNEX B

 

FY__/FY__ LTIP PERFORMANCE MEASURES

 

10

--------------------------------------------------------------------------------
